Citation Nr: 0805542	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  97-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to May 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which, in pertinent part, 
denied entitlement to TDIU.  

In March 2003, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ) at the 
Washington, D.C., central office.  In addition, the veteran 
provided testimony at a hearing before a Decision Review 
Officer (DRO) at the Jackson RO in August 1987.  Transcripts 
of the hearings are of record.

The veteran's appeal was previously before the Board in April 
1998, August 1999, March 2001, and September 2003, at which 
times the Board remanded the case for further action by the 
originating agency.  The requested development was completed, 
and the case was returned to the Board for further appellate 
action.  In May 2006 the Board denied the veteran's claim for 
entitlement to TDIU. The veteran appealed the denial of his 
claim to the Court of Appeals for Veterans Claims (Court).  
In October 2007, the Court granted a joint motion by the 
parties to remand the claim for entitlement to TDIU back to 
the Board for further action.  


REMAND

As noted above, in October 2007, the Court granted a joint 
motion by the parties to remand the claim for entitlement to 
TDIU back to the Board.  The basis of the remand was to 
obtain an adequate medical examination and opinion with 
respect to the veteran's entitlement to TDIU and for the 
Board to provide a thorough statement of its reasons and 
bases for its decision.  

The Board notes that the veteran's case has been remanded 
several times and regrets further delay of a final decision 
in this case; however, the case has been remanded from the 
Court to allow for the procurement of an adequate medical 
opinion regarding the veteran's employability.  The Board is 
obligated by law to ensure compliance with the directives of 
the Court.  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, in accordance with the holding in Stegall and the 
October 2007 joint motion, the Board finds that this appeal 
must be remanded again in order to obtain a medical 
examination and opinion.  

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, he has not been 
provided notice of the requirements for a grant of TDIU or 
that he should submit all pertinent evidence in his 
possession.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions: 

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2007) 
and notice that he should submit all 
pertinent evidence in his possession.  

2.  The veteran should then be afforded a 
VA examination, performed by a physician, 
to determine the current severity and 
manifestations of his service-connected 
left knee disability.  The claims folders 
should be made available to and reviewed 
by the examiner, and the examiner should 
note such review in the report.

a)  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  
Specifically, the examiner should 
state whether it is at least as 
likely as not (whether there is a 50 
percent or more probability) that 
the veteran's service-connected left 
knee disability is, alone, of 
sufficient severity to render the 
veteran unemployable.  The rationale 
for all opinions expressed must also 
be provided.

b)  All indicated tests and studies 
should be performed, including range 
of motion studies in degrees.  

c)  In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

d)  The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

e)  Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   If it is not 
feasible to express additional 
function impairment in terms of 
degrees of loss, the examiner should 
so state.

f)  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



